—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated October 26, 1998, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The nearly 14-year-old plaintiff was injured while sledding down a hill at Sunset Park in Brooklyn when, unable to stop, he collided with a chain-link fence at the bottom of the hill. At his examination before trial, he testified that before the day of the accident he had gone sledding on another slope of the same hill. He further testified that the entire hill was covered with ice beneath the snow. Under these circumstances, the Supreme Court correctly concluded that the infant plaintiff assumed the risk inherent in this activity. Accordingly, the defendant’s motion for summary judgment was properly granted (see, Morgan v State of New York, 90 NY2d 471; Benitez v New York City Bd. of Educ., 73 NY2d 650, 657; Turcotte v Fell, 68 NY2d 432, *281439; Matter of Moore v State of New York, 245 AD2d 456). Mangara», P. J., Ritter, Joy, McGinity and Smith, JJ., concur.